Title: From George Washington to Chastellux, 6 June 1787
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de



My dear Sir,
Philadelphia June 6th 1787

This letter will be handed to you by Mr Rutledge, Son to Govr Rutledge of So. Carolina—a young Gentleman of merit who is about to visit France.
It is so long since a letter has passed between us, that I am not

at this moment, able to determin which of us is the Debtor, nor is it essential as the only purpose of the present trouble is to introduce Mr Rutledge to your Civilities and to present you with a poetical work of an American Bard, (which I have not yet read it) is said to have some merit. With much truth and Affectn I am my dear Marqs Yr &c.

G. Washington

